Citation Nr: 1542979	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-43 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.  Service personnel records indicate that entered the Naval Reserve the day after his discharge from active duty service and that he remained in the Reserve until July 2002.  During his Reserve service, the Veteran had active duty for training (ACDUTRA) in May 1989, September 1989, August 1991, July 1993 (with release date August 1, 1993), July 1994, February 1996, and June 1997, and annual training (AT) in July 1998 and September 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which comprised a special review of the Veteran's previously denied claim for service connection for coronary artery disease pursuant to the case Nehmer v. Department of Veterans Affairs.  The previous denial was confirmed and continued.  Given the foregoing, the issue has been styled as an original claim rather than as one to reopen.  The RO in Houston, Texas, currently has jurisdiction of the claim.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2014.  A transcript is of record.  The claim was remanded by the Board in April 2015 for additional development.  

The Board also remanded a claim for entitlement to service connection for a left shoulder disorder in April 2015.  Service connection for left shoulder impingement syndrome was subsequently granted in a September 2015 rating decision issued by the Appeals Management Center (AMC).  Given the foregoing, that issue is no longer before the Board for appellate review.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  



FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to herbicides during service.  

2.  There is no probative evidence of record that the Veteran's coronary artery disease is related to active duty service or to a period of training in the Naval Reserve.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that pre-adjudication notice regarding the claim for entitlement to service connection for coronary artery disease was not provided to the Veteran before the RO issued the July 2011 rating decision in which it conducted its special review pursuant to the case Nehmer v. Department of Veterans Affairs.  The requisite notice was provided to the Veteran in the May 2014 statement of the case (SOC), and the claim was readjudicated in a September 2015 supplemental SOC (SSOC).  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records have been obtained and associated with the file.  A VA examination with respect to the issue on appeal was obtained in July 2015.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's April 2015 remand instructions as additional VA treatment records were obtained and VA scheduled a requested VA examination of the Veteran's heart, as discussed in the preceding paragraph.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In sum, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserve.  38 C.F.R. § 3.6(c).

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Notwithstanding the regulations governing presumptive service connection, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for coronary artery disease.  When he originally filed his claim, he asserted that his coronary artery disease was due to exposure to Agent Orange.  See December 2003 VA Form 21-4138.  A January 2007 VA Form 3101 indicates that the Veteran was attached to a Navy unit (VF 154) that could have been assigned to ship or shore and that for Department of Defense purposes, was credited with Vietnam Service from March 18, 1968, to April 12, 1968, and from April 21, 1968, to May 9, 1968.  Since filing his original claim, however, the Veteran has reported that he did not go inland to Vietnam and that his ship was not docked in the waters of Vietnam.  See June 2011 VA Form 21-0820.  The Veteran testified in December 2014 that he served on board a carrier and was not inland, but that he developed coronary artery disease later in years and decided to apply for service connection.  See hearing transcript.  

Given the Veteran's acknowledgement that the ship on which he served did not dock in Vietnamese waters and that he did not go inland to Vietnam, the Board finds that he does not meet the regulatory definition of "service in the Republic of Vietnam" and, in turn, that exposure to herbicide agents during service is not presumed.  As such, service connection for coronary artery disease on a presumptive basis is not for application in this case, and the only means the Veteran has for establishing service connection for this condition is on a direct basis.  

The Veteran was seen during active duty service on several occasions with complaints of chest pain.  See service treatment records dated March 1969, April 1969 and March 1970.  In the March 1969 and 1970 records, he reported a murmur as a child.  At the time of a July 1970 discharge examination, however, clinical evaluation of the Veteran's heart and vascular system was normal.  

Records associated with the Veteran's service in the Naval Reserve indicate that the Veteran consistently denied shortness of breath, pain or pressure in the chest, palpitation or pounding heart, and heart trouble during annual examinations and that clinical evaluation of his heart and vascular system was normal on those occasions.  See reports of medical examination and history dated February 1974, May 1974, March 1975, May 1978, November 1987, July 1988, April 1989, May 1991, May 1995, April 1998.  The Veteran was seen with complaint of chest pain in October 1997 and a November 2001 Reserve examination report noted coronary artery disease.  

The medical evidence of record clearly indicates that the Veteran has been diagnosed with coronary artery disease.  Therefore, the question that remains to be resolved in this case is whether the current disability was incurred during service, to include during a period of training in the Naval Reserve.  

The Veteran underwent a VA diabetes mellitus examination in April 2003, at which time his claims folder was not available for review.  The examiner provided a diagnosis of coronary artery disease and was of the opinion that it was as likely as not secondary to type II diabetes mellitus.  Service connection, however, is not in effect for type II diabetes mellitus.  

The Board remanded the claim in April 2015 in order to afford the Veteran a VA examination that provided an opinion on the etiology of his diagnosed coronary artery disease.  The Veteran underwent a VA heart conditions Disability Benefits Questionnaire (DBQ) in July 2015, at which time his electronic records were reviewed.  He was diagnosed with coronary artery disease, and the examiner indicated that the condition had been diagnosed in 1999.  Following a detailed review of the medical evidence of record and a physical examination of the Veteran, it was the examiner's opinion that it is less likely than not that the Veteran's coronary artery disease suspected in the 1997 service treatment record and diagnosed in 1999 had its onset during active duty service (November 1966 to August 1970) or is related to any in-service disease, event, or injury during that timeframe.  The rationale in support of the opinion provided was based on the absence of diagnosis of heart disease, diabetes, hypertension, obesity or hyperlipidemia in the November 1966 to August 1970 service treatment records; that the earliest suggestion of heart disease was in the 1997 service treatment record, when it was noted that the Veteran was to have a stress test within one week, and at which time the Veteran had diagnoses of hypertension, diabetes, hyperlipidemia, and obesity; and the fact that the Veteran was diagnosed with coronary artery disease on heart catheterization in 1999.  This opinion is afforded high probative value as it is based on review of the evidence of record and is supported by a rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

The preponderance of the evidence of record does not support the claim for service connection for coronary artery disease on a direct basis.  The Board acknowledges the in-service complaints of chest pain during the Veteran's period of active duty service.  The only probative opinion of record, however, is that provided by the July 2015 VA examiner, who determined that it was less likely than not that the Veteran's coronary artery disease had its onset during active duty service (November 1966 to August 1970) or is related to any in-service disease, event, or injury during that timeframe.  The VA examiner considered the complaints of chest pain made during the Veteran's active duty service, but did not find them to be suggestive of heart disease or suggestive of the onset of heart disease during that timeframe.  Rather, the VA examiner specifically pointed out that coronary artery disease was suspected in 1997, but not diagnosed until 1999.  Given this opinion, it is also clear that the preponderance of the evidence of record does not support a finding that the Veteran's coronary artery disease was incurred during a period of training in the Reserve, as the Veteran complained of chest pain in October 1997, which was not during a period of ACDUTRA as delineated in the Introduction, and the 1999 diagnosis fell outside any period of ACDUTRA or AT.  

In the absence of any probative evidence that the Veteran's coronary artery disease is related to service, service connection is not warranted on a direct basis and the claim must be denied.  38 C.F.R. § 3.303.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for coronary artery disease is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


